- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedDecember 09, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation  Article 11  CVM Instruction number 358/2002 On November 2010 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 11/25/10 Share Common Concórdia Sell 11/25/10 90 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 1 CONSOLIDATED FORM Management and Related Person Negotiation  Article 11  CVM Instruction number 358/2002 On November 2010 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 2 CONSOLIDATED FORM Management and Related Person Negotiation  Article 11  CVM Instruction number 358/2002 On November 2010 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common BRASCAN Sell 11/24/10 Share Common BRASCAN Sell 11/29/10 Share Common ITAU COR Sell 11/30/10 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 3 CONSOLIDATED FORM Management and Related Person Negotiation  Article 11  CVM Instruction number 358/2002 On November 2010 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 09, 2010 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
